Citation Nr: 1516952	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  10-06 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether the reduction in the evaluation of service-connected residuals of prostate cancer, status post radical prostatectomy, from 100 percent to 20 percent was proper.  

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to service connection for type 2 diabetes and for ischemic heart disease due to herbicide exposure have been raised by the record.  See Deferred Rating Decision dated December 10, 2014.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for lumbar and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 2009, the RO reduced the rating for residuals of prostate cancer from 100 percent to 20 percent effective June 30, 2009; VA complied with all procedural requirements. 

2.  The probative evidence at the time of the April 2009 rating decision shows that the predominant disability associated with residuals of prostate cancer was voiding dysfunction, which was manifested by no more than awakening to void 3 to 4 times per night.  

CONCLUSION OF LAW

The reduction for residuals of prostate cancer from 100 percent to 20 percent effective June 30, 2009 was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.115a, 4.115b, Diagnostic Code 7528 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2008, the RO granted service connection for prostate cancer and assigned a 100 percent rating effective October 31, 2007.  In April 2009, the RO reduced the evaluation for residuals of prostate cancer from 100 percent to 20 percent effective June 30, 2009.  The Veteran disagreed with the decision and perfected this appeal.  The Board notes that while the rating was reduced, it was subsequently increased during the appeal period.  That is, in July 2010, the rating for residuals of prostate cancer was increased to 60 percent effective January 5, 2010.  

On review, the rating reduction was initiated by VA following a future examination and not as a result of a claim by the Veteran for an increased rating.  In his notice of disagreement and VA Form 9, he argued against the reduction of benefits.  The Board acknowledges that in the October 2010 VA Form 646, the representative stated that the Veteran wanted a higher rating than 60 percent.  The basis for this argument, however, is that his prostate cancer surgery aggravated his back and neck conditions.  The RO construed this as a claim for secondary service connection.  The Veteran's contention was not based on increased urine leakage or frequency and the Board notes that the Veteran is currently receiving the maximum schedular rating available based on voiding dysfunction.  See 38 C.F.R. § 4.115(a).  Under these circumstances, the Board finds that the issue is properly phrased as whether the RO's rating reduction was proper rather than as a claim for an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).  

With regard to the restoration or propriety of a reduction, this appeal stems from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to this claim.

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  The regulation requires that the beneficiary of the compensation payments be notified at his or her latest address of record of the contemplated action, furnished detailed reasons, and be given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level.  See 38 C.F.R. 
§ 3.105(e). 

Furthermore, section 3.105(i) requires that the Veteran be informed that he or she may request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice of the proposed rating reduction.  The regulation provides that, if a timely request for a predetermination hearing is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date; that the hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility; and that if a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i).  Section 3.105 directs that unless otherwise provided by the subsection 3.105(i), final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e).

In December 2008, VA notified the Veteran of the proposed reduction at his latest address of record.  He was furnished detailed reasons and given 60 days from the date of the notice to submit additional evidence showing that compensation payments should be continued at the present level.  He was also offered the opportunity to have a personal hearing.  Thus, the RO complied with the procedural requirements of 38 C.F.R. § 3.105 regarding the reduction of the rating in question.   

The remaining question in this case is whether the reduction in the evaluation for residuals of prostate cancer from 100 percent to 20 percent was justified by the evidence.  Specific legal standards are for application.  

According to the applicable criteria, for those evaluations which have been in effect for 5 years or more, the AOJ is to ensure the greatest degree of stability of disability evaluations possible.  This means that the ratings for those illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a).  

Those provisions do not apply to disabilities for which the assigned ratings have been in effect for less than five years.  Such disabilities are not considered stabilized and, thus, are subject to improvement.  Reexamination disclosing improvement in the disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  

Here, the Veteran's 100 percent rating for residuals of prostate cancer was in effect from October 31, 2007 to June 30, 2009, a period of less than 5 years.  Thus, the provisions of 38 C.F.R. § 3.344(a) do not apply to his rating and the disability evaluation is subject to reduction on reexamination demonstrating improvement.  38 C.F.R. § 3.344(c).  

Nevertheless, in any rating-reduction case, regardless of whether the evaluation has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; 38 C.F.R. § 3.344(c) (authorizing reduction of a rating in effect for less than five years on the basis of examination disclosing improvement).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

Evidence of record shows that the Veteran was diagnosed with adenocarcinoma of the prostate in November 2006.  In April 2008, he underwent a robotic-assisted laparoscopic bilateral nerve-sparing radical retropubic prostatectomy.  

In October 2008, the Veteran underwent a VA genitourinary examination.  At that time, he denied any weakness or anorexia, but had some lethargy.  He also complained of frequency and said that he went every 2 hours at night.  There was no incontinence.  He denied any urinary tract infections, renal colic or bladder stones, or acute nephritis.  He did not need to be catheterized or dilated and did not require any drainage procedures.  His last prostate specific antigen (PSA) was less than .1.  Diagnosis was prostate cancer status-post laparoscopic radical prostatectomy.  

An August 2009 VA urology consult notes complaints of urinary stress incontinence.  Specific details concerning frequency or the need for absorbent materials were not noted.  

In February 2010, the Veteran's private urologist submitted a statement indicating that the Veteran had been a patient since May of 2007.  The physician saw him every 4 to 6 months to evaluate urinary incontinence.  On January 5, 2010, the Veteran expressed his concern regarding increased urinary incontinence at night.  He was up every hour to urinate and during the day had to change his pads 4 to 5 times.  

The Veteran's residuals of prostate cancer are evaluated under Diagnostic Code 7528 (malignant neoplasms of the genitourinary system), which generally provides for a 100 percent rating for six months after therapeutic procedure.  Then, if there has been no local reoccurrence or metastasis, the residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101 warrants a noncompensable evaluation.  Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension that is at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent evaluation.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating.  Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg% or creatinine 4 to 8 mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion warrants an 80 percent rating.  Renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg% or creatinine more than 8mg% or markedly decreased function of kidney or other organ systems especially cardiovascular warrants a 100 percent rating.  38 C.F.R. § 4.115a. 

Voiding dysfunction is to be rated on the basis of urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence that requires the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent evaluation.  A disability that requires the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent evaluation.  A disability that requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  38 C.F.R. § 4.115a.  

Urinary frequency with a daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent evaluation.  Urinary frequency with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent evaluation.  Urinary frequency with a daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent evaluation.  38 C.F.R. § 4.115a.  

Obstructed voiding involving symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a noncompensable evaluation.  Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; and (4) stricture disease requiring periodic dilatation every two to three months requires a 10 percent evaluation.  A 30 percent evaluation is warranted when there is urinary retention requiring intermittent or continuous catheterization. 38 C.F.R. § 4.115a.

Medical evidence shows that the Veteran underwent a VA examination in October 2008, approximately 6 months after his April 2008 surgery.  The Veteran's PSA was virtually nonexistent and the medical evidence did not show a local reoccurrence or metastasis of the prostate cancer.  Accordingly, a 100 percent rating was no longer warranted at the time of the April 2009 rating reduction and the disability was to be rated on the residuals of voiding dysfunction or renal dysfunction, whichever is predominant.  

In reviewing the record, the Veteran does not assert, nor does the evidence show renal dysfunction as a residual of prostate cancer.  Thus, those criteria are not for application and the predominant disability appears to be voiding dysfunction.  
At the time of the April 2009 reduction, the evidence showed that the Veteran needed to urinate every two hours at night.  This is consistent with a 20 percent rating based on awakening to void 3 to 4 times per night.  The Veteran did not report the need for absorbent materials at that time and there was no evidence of any obstructed voiding.  

In summary, the April 2009 rating reduction was procedurally and factually proper.  All procedural requirements were met and the disability picture was consistent with no more than a 20 percent rating at that time.  The Board acknowledges the private medical statement, but notes this documents complaints of increased frequency and the need for absorbent materials subsequent to that date.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2014).  

Finally, the Board has considered whether the 100 percent rating should not have been reduced due to extraschedular considerations pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic codes contemplate the Veteran's claimed residuals of prostate cancer, to include frequency and incontinence.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to prostate cancer residuals, the Veteran is service-connected for erectile dysfunction.  Because this appeal involves only the propriety of the reduction for residuals of prostate cancer, that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.


ORDER

The reduction in the evaluation of service-connected residuals of prostate cancer, status post radical prostatectomy, from 100 percent to 20 percent was proper, and the appeal is denied.  


REMAND

In May 2011, the RO denied service connection for lumbar and cervical spine conditions.  The Veteran disagreed with the decision and perfected this appeal.  

The Veteran contends that he was put in a steep Trendelenburg position for several hours during his prostatectomy and that being in this position for a prolonged period aggravated his existing cervical and lumbar spine conditions.  

At the December 2010 VA spine examination, the Veteran reported that he reinjured his low back and neck in 2005 and that he went on disability at that time due to the inability to perform his job duties.  Evidence of record suggests that the Veteran is receiving Social Security Administration (SSA) disability benefits based on his back and neck disabilities.  These records are potentially relevant to the claim and must be requested on remand.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Updated VA medical records should also be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Request all medical records upon which any award of SSA disability benefits was based.  

2.  Request records from the VA Medical Center in Northport, New York for the period from December 2014 to the present.  

3.  After completing the requested action and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for lumbar spine disability and for cervical spine disability.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


